Name: Commission Regulation (EEC) No 1203/86 of 23 April 1986 on the classification of goods falling within subheading 85.21 D II of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering;  iron, steel and other metal industries
 Date Published: nan

 Avis juridique important|31986R1203Commission Regulation (EEC) No 1203/86 of 23 April 1986 on the classification of goods falling within subheading 85.21 D II of the Common Customs Tariff Official Journal L 108 , 25/04/1986 P. 0020 - 0020 Finnish special edition: Chapter 2 Volume 4 P. 0115 Swedish special edition: Chapter 2 Volume 4 P. 0115 *****COMMISSION REGULATION (EEC) No 1203/86 of 23 April 1986 on the classification of goods falling within subheading 85.21 D II of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 (1) of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, as last amended by Regulation (EEC) No 2055/84 (2) and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the Common Customs Tariff nomenclature, it is desirable to specify the classification of silicon discs, having undergone selective diffusion whereby discrete zones are formed, mounted on a molybdenum support; Whereas in the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Council Regulation (EEC) No 1069/86 (4), subheading 85.21 D covers, inter alia, diodes, transistors and similar semiconductor devices and subheading 85.21 E covers parts; whereas both these subheadings could be taken into consideration with regard to the classification of the aforementioned articles; Whereas the discs as described above, although not provided with terminals, leads or a housing, already in their present form, constitute semi-conductor devices and should therefore be classified under subheading 85.21 D in accordance with General Rule 1 for the interpretation of the nomenclature; Whereas these discs are not wafers within the meaning of subheading 85.21 D I and should therefore be classified within subheading 85.21 D II; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 Silicon discs, having undergone selective diffusion, whereby discrete zones are formed, mounted on a molybdenum support, shall fall within subheading: 85.21 Thermionic, cold cathode and photo-cathode valves and tubes (including vapour or gas filled valves and tubes, cathode-ray tubes, television camera tubes and mercury arc rectifying valves and tubes); photocells, mounted piezo-electric crystals; diodes, transistors and similar semi-conductor devices; light emitting diodes; electronic microcircuits: D. Diodes, transistors and similar semi-conductor devices; light emitting diodes; electronic microcircuits: II. Other. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Jounral of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1986. For the Commission COCKFIELD Vice-President (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 191, 19. 7. 1984, p. 1. (3) OJ No L 172, 22. 7. 1968, p. 1. (4) OJ No L 99, 15. 4. 1986, p. 1.